AO 106 (Rev. 04/10) Application for a Search Warrant

                                          UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Eastern District of Wisconsin

          In the Matter of the Search of:
                                                                            )
  A white iPhone 8 cellular telephone, IMSI number                          )                         19-MJ 1293
  310150925580514, which is more fully described in                         )          Case No. - - - - - - - - - - -
  attachment A.                                                             )
                                                                            )
                                                                            )

                                          APPLICATION FORA SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
pe1jury that I have reason to believe that on the following person or property:
See Attachment A




located in the Eastern District of Wisconsin, there is now concealed:
See Attachment B




The basis for the search under Fed. R. Crim P. 41(c) is:
        ~ evidence of a crime;
          •contraband, fruits of crime, or other items illegally possessed;
          •property designed for use, intended for use, or used in committing a crime;
          •a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 21 U.S.C. §§ 84l(a)(I) and 846


The application is based on these facts: See attached affidavit.

    Delayed notice of _ _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ _~ is requested
    under 18 U.S.C. § 3103a, the basis of which is set fo1ih on the attached sheet.




                                                                     Luke He_QQ_,_ TFO
                                                                                         Printed Name and Title

Sworn to b/ore i;ne and signed in my presence:

Date:      I(


City and State: Milwaukee, Wisconsin                                 William E. Duffin                  "     , U.S. Magistrate Judge
                                                                                         Printed Name and Title
                         Case 2:19-mj-01293-WED Filed 09/12/19 Page 1 of 51 Document 1
                            AFFIDAVIT IN SUPPORT OF AN
                        AN APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE

       I, Luke Hepp, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property- an electronic

device-which is currently in law enforcement possession, and the extraction from that property

of electronically stored information described in Attachment B.

       2.      I am a Special Agent with the Wisconsin Depaiiment of Justice, Division of

Criminal Investigation ("DCI"), and have been a sworn law enforcement officer for more than 10

years. I am cunently assigned to the Wisconsin High Intensity Drug Trafficking Area ("HIDTA")

Heroin Initiative. HIDT A is composed of law enforcement officers from federal and state law

enforcement agencies. Since, 2014 I have been deputized as a federal task force officer with the

United States Depaiiment of Justice, Drug Enforcement Administration {"DEA"). As such, I am

an investigative or law enforcement officer of the United States within the meaning of Section

2510(7) of Title 18, United States Code, in that I am empowered by law to conduct investigations

of and to make anests for federal felony offenses.

       3.      In connection with my official DCI and DEA duties, I investigate criminal

violations of the federal controlled substance laws, including, but not limited to Title 18, United

States Code, Sections 1956 and 1957, Title 21, United States Code, Sections 841, 843, 846, 848,

952, and 963. I have been involved with various electronic surveillance methods, the debriefing

of defendants, informants, and witnesses, as well as others who have knowledge of the distribution,




         Case 2:19-mj-01293-WED Filed 09/12/19 Page 2 of 51 Document 1
transportation, storage, and importation of controlled substances. I have participated in the

execution of multiple federal search waITants.

        4.      I have received training in the area of narcotics investigations, money laundering,

financial investigations, and various methods that drug dealers use in an effort to conceal and

launder the proceeds of their illicit drug trafficking enterprises. I have participated in numerous

investigations involving violations of state and federal narcotics laws. I have participated or

assisted in numerous federal and state search warrants for narcotic related offenses that have

resulted in the seizure of United States Currency, vehicles, real estate, and jewelry from individuals

involved in narcotic trafficking.

       5.       I have authored and/or aided in investigations that have led to the issuance of

numerous search warrants involving violations of both state and federal narcotic laws. These

warrants involved the search of locations including: residences of targets, their associates and

relatives, "stash houses" (houses used as drug/money storage locations), storage facilities, bank

safe deposit boxes, cellular/camera phones, and computers. Evidence searched for and recovered

in these locations has included controlled substances, records pe1iaining to the expenditures and

profits realized therefrom, monetary instruments, and various assets that were purchased with the

proceeds of the drug trafficking.

       6.       Through training, experience, and discussions with other experienced agents:

       a.       I have leamed about the manner in which individuals and organizations distribute
                controlled substances in Wisconsin as well as in other areas of the United States;

       b.       I am familiar with the appearance and street names of various drugs, including
                marijuana, heroin, cocaine, and crack cocaine. I am familiar with the methods used
                by drug dealers to package and prepare controlled substances for sale. I know the
                street values of different quantities of the various controlled substances;




                                                  2

            Case 2:19-mj-01293-WED Filed 09/12/19 Page 3 of 51 Document 1
c.       I am familiar with the coded language utilized over the telephone to discuss drug
         trafficking and know that the language is often limited, guarded, and coded. I also
         know the various code names used to describe controlled substances;

d.       I know drug dealers often put telephones in the names of others (nominees) or
         obtain pre-paid cellular telephones from companies where no subscriber name or
         address is required to distance themselves from telephones that they use to facilitate
         drug distribution. Because drug traffickers go through many telephone numbers,
         they often do not pay final bills when they are done using a telephone number and
         then are unable to put another line in the name of that subscriber;

e.       I know large-scale drug traffickers often purchase and/or title their assets in
         fictitious names, aliases, or the names of relatives, associates, or business entities
         to avoid detection of these assets by government agencies. I know that even though
         these assets are in names other than the drug traffickers, the drug traffickers actually
         own and continue to use these assets and exercise dominion and control over them;

f.       I know large-scale drug traffickers must maintain on-hand, large amounts of U.S.
         cmrency to maintain and finance their ongoing drug business;

g.       I know it is common for drug traffickers to maintain books, records, receipts, notes,
         ledgers, airline tickets, receipts relating to the purchase of financial instruments,
         and/or the transfer of funds and other papers relating to the transportation, ordering,
         sale, and distribution of controlled substances. That the aforementioned books,
         records, receipts, notes, ledgers, etc., are maintained where the traffickers have
         ready access to them;

h.       I know it is common for large-scale drug traffickers to secrete contraband, proceeds
         of drug sales, and records of drug transactions in secure locations within their
         residences, their businesses, and/or other locations over which they maintain
         dominion and control, for ready access and to conceal these items from law
         enforcement authorities or rival drug traffickers. These secure locations include,
         but are not limited to safes, briefcases, purses, locked filing cabinets, and hidden
         storage areas in natural voids of a residence;

1.       I know it is common for persons involved in large-scale drug trafficking to ma1ntain
         evidence pertaining to their obtaining, secreting, transfenfog, concealing and/or
         expenditure of drug proceeds, such as currency, financial instruments, precious
         metals and gemstones, jewelry, books, records of real estate transactions, bank
         statements and records, passbooks, money drafts, letters of credit, money orders,
         bank drafts, cashier's checks, bank checks, safe deposit box keys, and money
         wrappers. These items are maintained by the traffickers within residences
         (including attached and unattached garages), businesses or other locations over
         which they maintain dominion and control;




                                            3

     Case 2:19-mj-01293-WED Filed 09/12/19 Page 4 of 51 Document 1
       J.       I know large-scale drug traffickers often use electronic equipment such as
                telephones (land-lines and cell phones), computers, telex machines, facsimile
                machines, currency counting machines, and telephone answering machines to
                generate, transfer, count, record and/or store the information described in the items
                above, as well as conduct drug trafficking activities;

       k.       I know when drug traffickers amass large proceeds from the sale of drugs, the drug
                traffickers attempt to legitimize these profits through money laundering activities.
                To accomplish these goals, drug traffickers utilize the following methods,
                including, but not limited to: domestic and international banks and their attendant
                services, securities brokers, professionals such as attorneys and accountants,
                casinos, real estate, shell corporations and business fronts, and otherwise legitimate
                businesses that generate large quantities of cun-ency;

       1.       I know drug traffickers commonly maintain addresses or telephone numbers in
                books or papers that reflect names, addresses, and/or telephone numbers of their
                associates in the trafficking organization; and

       m.       I lmow drug traffickers take or cause to be taken photographs of themselves, their
                associates, their property, and their drugs. These traffickers usually maintain these
                photographs in their possession.

       7.       In addition, during the course of such residential searches, I and other agents have

also found items of personal property that tend to identify the person(s) in residence, occupancy,

control, or ownership of the subject premises. Such identification evidence is typical of the articles

people commonly maintain in their residences, such as canceled mail, deeds, leases, rental

agreements, photographs, personal telephone books, diaries, utility and telephone bills, statements,

identification documents, and keys.

       8.       I have paiiicipated in numerous complex narcotics investigations that involved the

seizure of computers, cellular phones, cameras, and other digital storage devices, and the

subsequent analysis of electronic data stored within these computers, cellular phones, cameras,

and other digital storage devices. On many occasions, this electronic data has provided evidence

of the crimes being investigated and c01Toborated infonnation already lmown or suspected by law

enforcement.



                                                  4

            Case 2:19-mj-01293-WED Filed 09/12/19 Page 5 of 51 Document 1
        9.     Throughout this affidavit, reference will be made to case agents. Case agents are

those federal, state, and local law enforcement officers who have directly pmiicipated in this

investigation, and with whom your affiant has had regular contact regarding this investigation.

        10.    This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

                    IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       11.     The property to be searched is described as follows:

               a.      A white iPhone 8 cellular telephone, IMSI number 310150925580514,

hereinafter "Device A;"

       12.     Device A is cu1rently located at 801 W. Michigan Street, Milwaukee, Wisconsin.

       13.     The applied-for wanant would authorize the forensic examination of Device A for

the purpose of identifying electronically stored data pmiicularly described in Attachment B.

                                     PROBABLE CAUSE

       A. Background

       14.     In March 2013, the Drug Enforcement Administration initiated an investigation

into the drug trafficking activities of Clifton MORRISON, a.k.a "Rudy," and additional

individuals. Collectively, these individuals are members of the MORRISON drug trafficking

organization ("DTO"), which has distributed heroin and cocaine in and around the metropolitan

area of Milwaukee, Wisconsin prior to 2013. The investigation revealed Clifton MORRISON was

the leader of the Milwaukee-based MORRISON DTO. The organization acquired heroin and

cocaine from multiple sources, some of whom were located in the greater Chicago, Illinois area,

Las Vegas, Nevada, and El Paso, Texas. The source(s) either delivered, or ananged to have

delivered, the heroin and cocaine at locations in Chicago, Illinois and southeastern Wisconsin.



                                                5

         Case 2:19-mj-01293-WED Filed 09/12/19 Page 6 of 51 Document 1
MORRISON and other DTO members then transported the narcotics to Milwaukee, Wisconsin.

The substances were prepared for distribution by DTO members, usually at a stash location,

refe1Ted to as "the office," and subsequc;ntly provided to mid-level distributors for sale.

        15.    The investigation, including couti authorized monitoring of cellular phones used

by DTO members, also revealed that Jose RODRJGUEZ distributed kilogram quantities of heroin

and cocaine to MORRISON. In paii, RODRIGUEZ obtained these substances from Pedro

MONARREZ JR., and other individuals.              Jose RODRJGUEZ provided money owed to

MONARREZ JR. for these drugs either directly or by providing it to a courier for MONARREZ

JR., Luis NEVAREZ, who then provided it to MONARREZ JR., or MONARREZ JR. 's

associate. Jose RODRJGUEZ subsequently distributed narcotics to other individuals, including

Clifton MORRJSON.

       16.     On December 6, 2017, case agents executed numerous federal a1Test wa1Tants to

include the aITests of Jose RODRJGUEZ, Miguel RODRJGUEZ, Clifton MORRISON, Samuel

FLORES-MORALES, Luiz NEVAREZ, and others. Also on December 6, 2017, case agents

executed numerous federal and state search warrants to include, in paii, searches ofMORRJSON' S

residences and "the office," two locations associated with Jose RODRJGUEZ, and other locations

associated with DTO members.

       17.     A search of Jose RODRJGUEZ's residence resulted in the seizure of more than 700

gross grams of cocaine, two firearms, ammunition, two cellular telephones, and other items of

evidentiary value. Jose RODRJGUEZ is a convicted felon.

       18.     A search of 4245 N. 52nd Street, Milwaukee, Wisconsin, "the office," resulted in

the seizure of narcotics processing equipment to include a food processor, cutting agent, digital

scales, strainers, hydraulic presses and blenders; documents; a loaded handgun with ammunition;



                                                 ,6

         Case 2:19-mj-01293-WED Filed 09/12/19 Page 7 of 51 Document 1
tow loaded rifles with ammunition; approximately 350 gross grams of heroin; approximately 90

gross grams of cocaine, and distribution amounts of marijuana.

          19.    A search of 15:XX Orchard Meadow Drive, Apartment X, Burlington, Iowa, located

a cellular telephone assigned (319) 371-XXXX.              Melissa FLORES, Samuel FLORES-

MORALES' wife, advised this phone was FLORES-MORALES' personal cellular telephone.

          20.    On December 19, 2017, as a result on this investigation, a total of seventeen

individuals were indicted by a federal grand jury in the Eastern District of Wisconsin. Clifton

MORRISON, Jose RODRIGUEZ, Miguel RODRIGUEZ, Luis NEVAREZ, and others were

indicted on one count of conspiracy to distribute one kilogram or more of a mixture and substance

containing a detectable amount of heroin, a schedule I controlled substance, and five kilograms or

more of a mixture and substance containing a detectable amount of cocaine, a Schedule II

controlled substance. MORRISON, Jose RODRIGUEZ, Miguel RODRIGUEZ and others were

also indicted on substantive narcotics distribution counts.1

          B.     Court-Authorized Interceptions

          21.    On March 30, 2017, the Honorable J.P. Stadtmueller, United States Judge, Eastern

District of Wisconsin, signed an Order authorizing the interception of wire and electronic

communications over the cellular telephone assigned telephone number (414) 366-8706, Target

Telephone #2. The investigation revealed that this telephone was used by David WILDER.

During the court-authorized monitoring of these communications between March 30, 2017 and

April 28, 2017, more than 296 intercepted telephone calls and text messages to or from Target

Telephone #2 were deemed pe1iinent and criminal in nature. These intercepted communications

confirmed that David WILDER obtained heroin and/or cocaine from Clifton MORRISON.


1
    Charges against FLORES-MORALES were not presented to the grandjmy as discussed below.


                                                 7

           Case 2:19-mj-01293-WED Filed 09/12/19 Page 8 of 51 Document 1
WILDER, in tum, distributed the narcotics to mid-level distributors as well as suspected street-

level users.   The interception authorized by the Order ended on April 28, 2017, with the

implementation of the Order detailed in the following paragraph.

       22.     On April 28, 2017, the Honorable J.P. Stadtmueller, United States Judge, Eastern

District of Wisconsin, signed an Order authorizing the continued interception of wire and

electronic communications over Target Telephone #2 and the initial interception of wire and

electronic communications over the cellular telephone number (414) 759-3505, Target Telephone

#4, used by Clifton MORRISON.                During the court-authorized monitoring of these

communications between April 28, 2017 and May 27, 2017 more than 217 intercepted telephone

calls and text messages to or from Target Telephone #2 were deemed pertinent and criminal in

nature. During the court-authorized monitoring of these communications between April 28, 2017

and May 27, 2017 more than 256 intercepted telephone calls and text messages to or from Target

Telephone #4 were deemed pertinent and criminal in nature. The interception authorized by the

Order as to Target Telephones #2 and #4 ended on May 27, 2017 with the implementation of the

Order detailed in the following paragraph.

       23.     On May 31, 2017, the Honorable J.P. Stadtmueller, United States Judge, Eastern

District of Wisconsin, signed an Order authorizing the continued interception of wire and

electronic communications over Target Telephone #4 and the initial interception of wire

communications over the cellular telephone number (224) 436-4768, Target Telephone #6, used

by Miguel RODRIGUEZ.         During the court-authorized monitoring of these communications

between May 31, 2017 and June 29, 2017 more than 205 intercepted telephone calls and text

messages to and from Target Telephone #4 were deemed pe1iinent and criminal in nature. During

the court-authorized monitoring of these communications in the same time-frame more than 132



                                                 8

         Case 2:19-mj-01293-WED Filed 09/12/19 Page 9 of 51 Document 1
intercepted telephone calls and text messages to and from Target Telephone #6 were deemed

pertinent and criminal in nature. The interception authorized by the Order as to Target Telephones

#4 and #6 ended on June 29, 2017 with the implementation of the Order detailed in the following

paragraph.

       24.     On July 7, 2017, the Honorable J.P. Stadtmueller, United States Judge, Eastern

District of Wisconsin, signed an Order authorizing the initial interception of wire and electronic

communications over the cellular telephone number (414) 477-7044, Target Telephone #8, used

by Clifton MORRISON, the initial interception of wire and electronic communications over the

cellular telephone number (773) 807-9193, Target Telephone #9, used by Jose RODRIGUEZ, the

initial interception of wire and electronic communications over the cellular telephone number

(224) 542-9999, Target Telephone #10, used by Jose RODRIGUEZ, and the initial interception of

wire and electronic communications over the cellular telephone number (414) 366-6537, Target

Telephone #11, used by Clifton MORRISON. During the court-authorized monitoring of these

communications between July 7, 2017 and August 4, 2017, more than 392 intercepted telephone

calls and text messages to and from Target Telephone #8 were deemed pertinent and criminal in

nature; more than 176 intercepted telephone calls and text messages to and from Target Telephone

#9 were deemed pe1iinent and criminal in nature; more than 186 intercepted telephone calls and

text messages to and from Target Telephone #10 were deemed pertinent and criminal in nature;

and, more than 280 intercepted telephone calls and text messages to and from Target Telephone

#11 were deemed peiiinent and criminal in nature. The interception authorized by the Order as to

Target Telephones #8, #9, #10, and #11 ended on August 5, 2017 with the implementation of the

Order detailed in the following paragraph.




                                                9

        Case 2:19-mj-01293-WED Filed 09/12/19 Page 10 of 51 Document 1
       25.     On August 4, 2017, the Honorable Pamela Pepper, United States Judge, Eastern

District of Wisconsin, signed an Order authorizing the continued interception of Target Telephones

#8, #9, # 10, and # 11. During the court-authorized monitoring of these communications between

August 5, 2017 and September 1, 2017, more than 312 intercepted telephone calls and text

messages to and from Target Telephone #8 were deemed pertinent and criminal in nature; more

than 87 intercepted telephone calls and text messages to and from Target Telephone #9 were

deemed pertinent and criminal in nature; more than 220 intercepted telephone calls and text

messages to and from Target Telephone #10 were deemed pertinent and criminal in nature; and,

more than 131 intercepted telephone calls and text messages to and from Target Telephone #11

were deemed pertinent and criminal in nature. The interception authorized by the Order as to

Target Telephones #8, #9, #10 and #11 ended on September 2, 2017 with the implementation of

the Order detailed in the following paragraph.

       26.     On September 1, 2017, the Honorable J.P. Stadtmueller, Eastern District of

Wisconsin, signed an Order authorizing the continued interception of Target Telephones #8, #9,

and #10, and the initial interception of wire and electronic communications over the cellular

telephone number (502) 794-6638, Target Telephone #15, used by Clifton MORRISON. During

the court-authorized monitoring of these communications between September 1, 2017 and

September 30, 2017, more than 379 intercepted telephone calls and text messages to and from

Target Telephone #8 were deemed pertinent and criminal in nature; more than 121 intercepted

telephone calls and text messages to and from Target Telephone #9 were deemed pertinent and

criminal in nature; more than 255 intercepted telephone calls and text messages to and from Target

Telephone #10 were deemed pertinent and criminal in nature; and, more than 76 intercepted

telephone calls and text messages to and from Target Telephone #15 were deemed pertinent and



                                                 10
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 11 of 51 Document 1
criminal in nature. The interception authorized by the Order as to Target Telephones #8, #9, #10,

and #15 ended on September 30, 2017 with the implementation of the Order detailed in the

following paragraph.

       27.     On October 26, 2017, the Honorable J.P. Stadtmueller, Eastern District of

Wisconsin, signed an Order authorizing the interception of Target Telephones #8, #9, and #10,

and the initial interception of wire and electronic communications over the cellular telephone

number (414) 745-8110, Target Telephone #18, used by Clifton MORRISON. During the court-

authorized monitoring of these communications between October 26, 2017 and November 27,

2017, more than 399 intercepted telephone calls and text messages to and from Target Telephone

#8 were deemed pertinent and criminal in nature; more than 212 intercepted telephone calls and

text messages to and from Target Telephone #9 were deemed pertinent and criminal in nature;

more than 478 intercepted telephone calls and text messages to and from Target Telephone #10

were deemed pertinent and criminal in nature; more than 322 intercepted telephone calls and text

messages to and from Target Telephone #18 were deemed pertinent and criminal in nature. The

Order as to Target Telephones #8, #9, #10, and #18 ended on November 24, 2017 with the

implementation of the Order detailed in the following paragraph.

       28.     On November 22, 2017, the Honorable Lynn Adelman, Eastern District of

Wisconsin, signed an Order authorizing the interception of wire communications for Target

Telephone #8, and the wire and electronic communications for Target Telephones #9, #10, and

#18. These interceptions established, in part, that Pedro MONARREZ JR., and others trafficked

in controlled substances.




                                              11

        Case 2:19-mj-01293-WED Filed 09/12/19 Page 12 of 51 Document 1
       C.      Clifton MORRISON was supplied narcotics by Jose RODRIGUEZ and
               Miguel RODRIGUEZ. In turn, Jose RODRIGUEZ was supplied narcotics,
               in part, by Pedro MONARREZ JR. whose organization often utilized Luis
               NEVAREZ as a courier.

       29.     In the aftermath of the an-ests and indictment of the seventeen individuals, case

agents conducted proffered debriefs of Clifton MORRISON. In part, MORRISON indicated that

he received cocaine and heroin from Jose RODRIGUEZ on consignment during the course of the

conspiracy. MORRISON indicated that beginning in approximately 2011 MORRISON received

kilogram quantities of cocaine from Jose RODRIGUEZ. MORRISON fmiher stated that in 2013

MORRISON began to receive kilogram quantities of heroin from Jose RODRIGUEZ.

MORRISON also indicated that he was able to return unsuitable heroin to Jose RODRIGUEZ.

DTO members often used the code word "truck" to refer to heroin.

       30.     As an example, on July 7, 2017, at 9:49 p.m., Jose RODRIGUEZ called

MORRISON and asked, "And how is the truck running?" MORRISON replied, "Yeah, I think

I'm gonna wrap it up ... I really think they took that thing all the way to the chop shop." Jose

RODRIGUEZ said, "This guy, you know, they go by word of mouth, and it just doesn't work out

that way, you know what I mean? So go ahead, and just do it. Just wrap it up, fuck it."

MORRISON advised he had "a p01iion of it already in rotation. The part that I still got wrapped

I'll just wrap that part up." Jose RODRIGUEZ stated, "That last truck you got, that might be

another week or so ... But okay, just wrap that up buddy, okay? And fuck it, you know, let them

learn a lesson." Based on upon their training, experience, and familiarity with the investigation,

case agents believed MORRISON advised that the heroin MORRISON most recently obtained

from Jose RODRIGUEZ was of poor quality. MORRISON already distributed some of it ("in

rotation") but wanted to return the remainder of it to Jose RODRIGUEZ. Jose RODRIGUEZ




                                               12
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 13 of 51 Document 1
acknowledged, and told MORRISON that the type of heroin MORRISON received prior to the

bad heroin would possibly be available in another week.

        31.     In this regard, on July 8, 2017, at 8:24 a.m., Jose RODRIGUEZ sent a text message

to MONARREZ JR. who was using phone number (312) 273-3413. 2 The text read, "Looks like

the truck is coming back, very bad motor! All Else very good, can go again to auction for more

cars!" At 2:55 p.m., Jose RODRIGUEZ received a text message from MONARREZ JR. that

read, "Let me know when ready." At 9:48 p.m., Jose RODRIGUEZ sent a text message to

MONARREZ JR. that read, "By thur."

        32.     As stated previously, "truck" is coded language used to refer to heroin. Therefore,

case agents believe Jose RODRIGUEZ informed MONARREZ JR. that he would be returning

an undetermined amount of heroin due to its poor quality ("Looks like the truck is coming back,




2 Initially, law enforcement believed that Samuel FLORES-MORALES, and not MONARREZ JR.,
used telephone number (312) 273-3413. While intercepting communications on or about August 18,
2017, in which the user of (312) 273-3413 and RODRIGUEZ set up a meeting at 7546 W. Addison
Street, law enforcement surveillance observed a black Lincoln MKZ arrive at 7546 W. Addison which at
the time of the meeting was registered to the wife of FLORES-MORALES. Law enforcement observed
photographs of "Sam Flores" on "Melissa Flores'" Facebook.com account, and the individual depicted in
those photographs visually matched an Arkansas Department of Transportation photograph of Samuel
FLORES-MORALES. Law enforcement database records indicated that FLORES-MORALES resided at
the same address listed for Melissa Flores on the vehicle registration. At this August 18, 2017, meeting
agents were able to obtain a partial photograph of the individual entering the storefront at 7546 W.
Add.ison Street. In height, weight and hair colorMORALES-FLORES matched the specifics of the
person entering the storefront. Subsequently, case agents determined that Pedro MONARREZ JR. and
MORALES-FLORES are of similar height, weight, and hair color. Case agents fmther determined, as set
forth below, Pedro MONNAREZ JR. entered the storefront, and was the user of (312) 273-3413, and
later (773) 397-5623.

When the user of(312) 273-3413, Pedro MONARREZ JR., changed phone numbers to (773) 397-5623,
law enforcement determined the same person used the new telephone number based on telephone toll
analysis and voice recognition conducted by trained linguists. The subscribers listed on both phones were
"Info Update," and "Prepaid Customer," respectively.


                                                   13
         Case 2:19-mj-01293-WED Filed 09/12/19 Page 14 of 51 Document 1
very bad motor!"). In addition, case agents believe Jose RODRIGUEZ informed MONARREZ

JR., that he would return the narcotics by Thursday, July 13, 2017 ("by thur.").

       33.     On July 11, 2017, at 4:41 p.m., MONARREZ JR. sent Jose RODRIGUEZ a text

message that read, "Ready for auction this weekend?" At 4:44 p.m., Jose RODRIGUEZ sent a

text message to MONARREZ JR. that read, "Ok." Case agents believe MONARREZ JR.

wanted to confirm that Jose RODRIGUEZ was able to meet the following Thursday, and Jose

RODRIGUEZ acknowledged he would be able to meet.

       34.     On July 13, 2017, at 11:30 a.m., MONARREZ JR. sent Jose RODRIGUEZ a text

message asking, "Ready?" At 11 :34 a.m., Jose RODRIGUEZ replied via text message, "Little

over half way need till weekend." At 11 :52 a.m., MONARREZ JR. replied via text message,

"Secretary coming to dmv will pick up whatever paperwork available today. and whenever u are

ready thi[s] weekend will pick up and drop off plates." At 11 :55 a.m., Jose RODRIGUEZ replied

via text message, "Ok."

       35.     At 12:10 p.m., Luis NEVAREZ called Jose RODRIGUEZ at Target Telephone #9

using (224) 478-8161. During this call, NEVAREZ identified himself as "Junior" and asked when

Jose RODRIGUEZ "had time." Jose RODRIGUEZ replied, "So it would be good around 4:00 ...

Do you remember my house?" NEVAREZ replied, "Your house? Yes." Jose RODRIGUEZ

stated, "Yes, better in my house. That way we are more relaxed." NEVAREZ acknowledged.

       36.     At 12:29 p.m., MONARREZ JR. sent Jose RODRIGUEZ a text message that read,

"Bidding number at last auction was 52." At 2:13 p.m., Jose RODRIGUEZ replied via text

message, "40." Based upon their training, experience, and familiarity with the investigation, case

agents believe MONARREZ JR. asked if Jose RODRIGUEZ had drug-related proceeds Jose

RODRIGUEZ owed to MONARREZ JR., but Jose RODRIGUEZ advised that he only had a little



                                               14
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 15 of 51 Document 1
more than half of what he owed to MONARREZ JR. Jose RODRIGUEZ indicated that he would

have the full amount by the weekend. MONARREZ JR. stated that MONARREZ JR.' s courier

would retrieve whatever drug-related proceeds Jose RODRIGUEZ possessed, and that Jose

RODRIGUEZ would be supplied additional narcotics over the weekend ("will pick up whatever

paperwork available today. and whenever u are ready thi[s] weekend will pick up and drop off

plates."). In addition, case agents believe MONARREZ JR. informed Jose RODRIGUEZ that

the price of a kilogram of heroin was currently $52,000 ("Bidding number at last auction was 52"),

and Jose RODRIGUEZ indicated he cmrently possessed $40,000 in drug-related proceeds ("40").

       37.     At 3:00 p.m., Jose RODRIGUEZ sent a text message to MONARREZ JR. that

read, "Is he picking up the truck as well?" Based upon their training, experience, and familiarity

with the investigation, case agents believe Jose RODRIGUEZ inquired whether MONARREZ

JR.'s courier would also take the poor-quality narcotics Jose RODRIGUEZ wanted to return to

MONARREZ JR. as well ("Is he picking up the truck as well?").

       38.     At 4:02 p.m., NEVAREZ called Jose RODRIGUEZ and advised he was at Jose

RODRIGUEZ's residence, which case agents to know to be 4269 Ruby Street, Schiller Park, IL.

Case agents observed NEVAREZ airive in a red Dodge Ram, bearing Illinois registration

2258081B.

       39.     At 6:22 p.m., MONARREZ JR. sent a text message to Jose RODRIGUEZ that

read, "Ok, yes lets have him take it when u see him again." Case agents believe MONARREZ

JR. affirmed that the courier would pick up the bad narcotics.

       40.     On July 24, 2017, at 1:05 p.m., MORRISON called Jose RODRIGUEZ and said,

"Just checking out, about to grab a bite to eat right here, grab a little lunch." RODRIGUEZ replied,

"Okay, are you still in town?" MORRISON replied, "Yeah." RODRIGUEZ responded, "Okay,



                                                15
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 16 of 51 Document 1
'cause I'm gonna pick up a friend of mine at the hospitals. He was having himself checked out and

I'm doing that now, you know what I mean." MORRISON stated, "You coming back in the area,

I'mma go to the mall, right around. So I just wait for you around this area." RODRIGUEZ replied,

"Okay, you go ahead. Yeah, I'll get him dropped off, and, uh, and then you can go ahead and you

know I mean. And we'll meet you at ... where that area is, okay?" MORRISON replied, "Okay."

Case agents knew from previously intercepted communications that MORRISON was in the

Chicago area for a concert. Case agents believe MORRISON and Jose RODRIGUEZ intended to

meet with each other later that day in the area of"the mall." Case agents know the Fashion Outlets

of Chicago are located approximately three miles north ofRODRIGUEZ's residence of 4269 Ruby

Street, Schiller Park, IL.

        41.     At 2:14 p.m., Jose RODRIGUEZ sent a text message to MORRISON that read, "In

20." Case agents interpreted this to mean Jose RODRIGUEZ would be meeting MORRISON in

twenty (20) minutes. Case agents traveled to the area of Jose RODRIGUEZ's residence.

        42.     At 2:24 p.m., MORRISON received a call from Jose RODRIGUEZ.                Due to

technical difficulties, the conversation was not recorded from the beginning, but was recorded mid-

sentence. At the time the recording began case agents heard MORRISON say, "Yeah I'm here.

I'm picking up my bet and then I. . .leave out of here if you don't wanna come ~n here." Jose

RODRIGUEZ stated, "Okay well, then you wanna, for you by there, by me or ... " Case agents

believe MORRISON and Jose RODRIGUEZ were trying to dete1mine a location to meet. It was

between MORRISON's location near the mall or Jose RODRIGUEZ's house ("by me").

MORRISON stated, "Oh, say it again." Jose RODRIGUEZ responded, '"Cause there's really no

parking around there, by there, unless you go into the parking. So I meet you there, by the gaming,

[U/I] you I mean." MORRISON replied, "Right, Right." Jose RODRIGUEZ continued, "Okay,



                                                16
         Case 2:19-mj-01293-WED Filed 09/12/19 Page 17 of 51 Document 1
I'll park by where we always kind of park." MORRISON asked, "Okay, how long you say?" Jose

RODRIGUEZ replied, "I'm here now."            MORRISON stated, "Oh you there now, okay."

MORRISON continued, "I'll leave out of here, in like 15 minutes, in just. .. " Case agents believe

Jose RODRIGUEZ was already at a location where he was going to meet with MORRISON.

Based upon earlier intercepted communications, case agents believe Jose RODRIGUEZ was

located at the Rivers Casino, 3000 S. River Road, Des Plaines, Illinois 60018. This location is just

nmih of the mall consistent with the electronic location data from MORRISON's phone.

        43.    At 2:37 p.m., MORRISON received a call from Jose RODRIGUEZ using his other

telephone. Jose RODRIGUEZ said, "Hey buddy, I'm calling you from this number because the

other phone just died out, okay?"      MORRISON stated, "Oh it did, okay." RODRIGUEZ

responded, "I didn't bring a power charger so I just gotta call you from this, to let you know I'm

here.   Okay, yeah." MORRISON said, "Okay, well I'm just waiting for ... " RODRIGUEZ

interrupted, "Not a problem. I'll be over here waiting for you. I'm in the parking ah, I'm in C2,

okay?" MORRISON responded, "Okay." Case agents believe the physical device used to

communicate over Target Telephone #9 lost battery power and Jose RODRIGUEZ did not have a

phone charger.    For this reason, Jose RODRIGUEZ used Target Telephone #10 to contact

MORRISON so they would be able to meet with each other. Additionally, Jose RODRIGUEZ

told MORRISON he was parked in parking area C2 at the Rivers Casino.

        44.    Case agents pulled into the parking lot of the Rivers Casino at 3:01 p.m. and

observed the gray Mercedes Benz SUV bearing Wisconsin registration IA77 enter the parking lot

and park. Case agents identified MORRISON operating the vehicle during prior surveillance

operations. At 3 :02 p.m., MORRISON called Jose RODRIGUEZ. Jose RODRIGUEZ answered,




                                                17
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 18 of 51 Document 1
'Tm here in the black ... I'm here in the black Hyundai. It's a Genesis." MORRISON responded,

"Oh the Genesis." RODRIGUEZ stated, "It's right in front of you. Yeah, the black Genesis."

       45.     Case agents observed MORRISON park his vehicle and at approximately 3:04

p.m., MORRISON entered the passenger seat of Jose RODRIGUEZ's vehicle. Case agents

observed that MORRISON was alone. MORRISON remained in the front passenger seat of Jose

RODRIGUEZ's vehicle until 3:24 p.m. at which time MORRISON exited the vehicle and walked

back to his car. Case agents observed Jose RODRIGUEZ's Hyundai Genesis bearing Illinois

registration 8217. A check of the Illinois Department of Transportation database revealed the

vehicle is registered to Hyundai Lease Titling.

       46.     After the meeting, both Jose RODRIGUEZ and MORRISON left the area.

MORRISON returned to the area of the Rosemount Outlet Malls. At 3:24 p.m., MORRISON,

called another DTO member, Tommie STEVENS, at (262) 408-7343.               MORRISON told

STEVENS about MORRISON's discussion with RODRIGUEZ. STEVENS said, "Waiting on

you, [U/I] move." MORRISON replied, "Yeah, I know. This situation that I'm gonna explain to

you, you know this shit is complicated right now so ... He's leaving out of town Friday, so you

gotta line something up for tomorrow because I gotta help him. I don't know why dude keep

holding this shit." Case agents believe MORRISON told STEVENS that Jose RODRIGUEZ was

leaving to go out of town on Friday ("He's leaving out of town Friday."). MORRISON fmiher

told STEVENS that Jose RODRIGUEZ was going to give MORRISON additional narcotics,

which Jose RODRIGUEZ had been holding onto, and that MORRISON wanted STEVENS to line

up customers to assist in purchasing the narcotics Jose RODRIGUEZ was going to give him ("so

you gotta line something up for tomonow because I gotta help him. I don't know why dude keep

holding this shit."). MORRISON continued, "Yeah, he keeps holding on to it. I thought he was



                                                  18
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 19 of 51 Document 1
empty, so he still gotta a piece." Case agents believe MORRISON learned Jose RODRIGUEZ

possessed additional narcotics that were previously unlmown to MORRISON.

        47.    MORRISON continued to tell STEVENS about his discussion with Jose

RODRIGUEZ, "Yeah. He was going to leave out of town and hold onto that cuz he said, 'Man,

we're not gonna do that until I get back into town.' I said 'What,' and he said 'I'm leaving Friday.

I'll be back in seven days,' and I'm like 'Dog, that's two weeks."'            Case agents believe

MORRISON learned Jose RODRIGUEZ was going to be out of town for seven days, and

MORRISON would be unable to acquire narcotics for approximately two weeks.

       48.     MORRISON continued, "So he said .. .I said, 'Man I got people waiting with

change, C.O.D.' So he said, 'alright check this out. I'm gonna give you this piece.' I'm said 'you

still holding?' Like dude, what the fuck?" Case agents believe MORRISON was surprised to learn

RODRIGUEZ had additional narcotics that had not been previously offered to MORRISON by

RODRIGUEZ for purchase.

       49.     MORRISON continued his conversation with STEVENS, "So he like 'naw. I was

just gon' chop that down.' So you lmow what? He's been getting quite a few and he just holding,

holding them tight right now, but I'm glad I paid him to the zero so he don't got shit to say, that's

why he came out with the other one, cuz he thought ... If I would have been two to three shmi, he

would have never said nothing about that other one." STEVENS replied, "Right, woo, I'm glad I

came through with that shit." MORRISON said, "Yeah, yeah, we played that one just right; like

scrape up everything and let's just get ... I get mine back off on the back end so yeah, but now he

wants ... he was like 'can you dump that and bring me the change the next day?' 'Cuz I told him I

have people waiting, so whoever you got waiting, just do what you have to do. I have somebody

waiting for real." Case agents believe MORRISON and STEVENS discussed a recent payment



                                                 19
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 20 of 51 Document 1
MORRISON made to Jose RODRIGUEZ for narcotics that zeroed out his balance ("I'm glad I

paid him to the zero") after which MORRISON no longer had any drug debt to Jose RODRIGUEZ.

MORRISON believed that had he still owed Jose RODRIGUEZ money for a narcotics debt, Jose

RODRIGUEZ would not have offered the additional narcotics he was holding. MORRISON

further said Jose RODRIGUEZ wanted MORRISON to sell the narcotics as quickly as possible

and retum the drug-related proceeds to Jose RODRIGUEZ before Jose RODRIGUEZ left town

Friday.

          50.   At 5:10 p.m., MORRISON, using Target Telephone #11, called Jose RODRIGUEZ

at Target Telephone #10. MORRISON asked, "Is this uh ... you want me to call you on the other

one? Or is this one good?" Case agents believe MORRISON asked Jose RODRIGUEZ if

MORRISON should contact him on Jose RODRIGUEZ's other telephone phone.                     Jose

RODRIGUEZ said, "Yeah, you can call me on the other one."               Immediately thereafter

MORRISON, using Target Telephone #11, called Jose RODRIGUEZ at Target Telephone #9.

Jose RODRIGUEZ asked, "What's going on pal?" MORRISON said, "Yeah uh ... I'm still

hanging around here, I didn't leave.     I didn't try to beat that traffic or whatever so ... "

RODRIGUEZ replied, "Oh, okay." MORRISON continued, "If you uh ... I'm still in the area if

you want me to ... You want to do that today?" Case agents believe MORRISON asked Jose

RODRIGUEZ if they wanted to meet again so Jose RODRIGUEZ could provide MORRISON an

undetermined quantity of narcotics. RODRIGUEZ said, "Yeah, you know what? Are you going

to wait until the traffic dies down?" MORRISON replied, "Yup." RODRIGUEZ stated, "Okay,

well then uh ... What time is it?" MORRISON answered, "Uh, it is ten after five." RODRIGUEZ

said, "Five. So I can probably see you around 6:30 or 7:00; that will be the earliest." MORRISON

replied, "That's cool, I'll hang around here 'til then." Case agents believe MORRISON told Jose



                                              20
          Case 2:19-mj-01293-WED Filed 09/12/19 Page 21 of 51 Document 1
RODRIGUEZ he would wait in the area of the Rosemont Mall until Jose RODRIGUEZ had

acquired the undetermined amount of narcotics he was going to provide to MORRISON.

       51.     Case agents re-established positions of surveillance in the area of the Rivers Casino.

At 6:25 p.m., MORRISON, at Target Telephone #11, received a call from Jose RODRIGUEZ

using Target Telephone #9. RODRIGUEZ said, "Hey buddy, I'm on my way now, so figure 20-

25 minutes at the most." MORRISON asked, "About 25 minutes?" RODRIGUEZ replied, "Yeah,

so meet me where we met before, okay?" MORRISON answered, "Same? Okay." RODRIGUEZ

stated, "Right around the same place, alright." MORRISON agreed. Case agents believe Jose

RODRIGUEZ advised he would meet MORRISON in .the area of the Rivers Casino in

approximately 20 minutes.

       52.     At 6:38 p.m., MORRISON, on Target Telephone #11, received a call Jose

RODRIGUEZ using Target Telephone #9. Jose RODRIGUEZ stated, "Hey buddy, I thought it

was bad traffic at this time but I'm right here around the corner." MORRISON responded, "Okay,

well I'm five minutes." RODRIGUEZ stated, "Oh, okay. Well, you're five minutes. Okay I'll be

there. Hey,I'm in that Volvo wagon, gold Volvo wagon." MORRISON responded, "Gotcha."

Case agents believe Jose RODRIGUEZ notified MORRISON he would meet MORRISON sooner

than he originally planned because traffic was not as bad as he thought. MORRISON told Jose

RODRIGUEZ he would be another five minutes to get to the Rivers Casino. Jose RODRIGUEZ

advised he was driving a gold Volvo station wagon. Case agents had previously observed that

vehicle parked in the driveway at 4269 Ruby Street earlier in the evening.

       53.     At 6:51 p.m., case agents observed MORRISON enter the parking lot of the Rivers

Casino and park in the same area in which he previously parked when he met with Jose

RODRIGUEZ. At the same time, MORRISON, on Target Telephone #11, received a call from



                                                21

        Case 2:19-mj-01293-WED Filed 09/12/19 Page 22 of 51 Document 1
Jose RODRIGUEZ using Target Telephone #9. Jose RODRIGUEZ said, "Yeah, I'm right in front

of you buddy." MORRISON asked, "You in front of me?" Jose RODRIGUEZ replied, "Yeah,

two rows, c'mon and walk."        MORRISON stated, "Okay, okay, alright I see you." Jose

RODRIGUEZ directed, "Straight in front."

        54.    Case agents observed MORRISON exit the vehicle he was driving and enter the

front passenger seat of Jose RODRIGUEZ's gold Volvo station wagon. MORRISON remained

in the vehicle with Jose RODRIGUEZ for a short time. Case agents observed MORRISON exit

the vehicle caiTying a plastic shopping bag, inside of which case agents observed a rectangular

shape. Based upon their training and experience, case agents believe the shape and size of the item

inside the plastic bag to be consistent with the shape of a kilogram of a controlled substance.

MORRISON returned to his vehicle. Both MORRISON and Jose RODRIGUEZ departed the

parking lot.

        55.    Case agents continued to monitor the electronic location information from

MORRISON' s phone and learned he traveled back to the Milwaukee area. At approximately 11 :25

p.m., case agents observed the vehicle MORRISON was operating patked in the driveway of the

residence.

        56.    On July 28, 2017, at 4:15 p.m., Jose RODRIGUEZ, using Target Telephone #9,

received a text message from MONARREZ JR. using (312) 273-3413. According to location

data, on July 28, 2017, at 1:26 p.m., this phone was located in El Paso, Texas. The text message

was in Spanish and translated by a trained Spanish-speaking linguist. The text message read, "How

are you?" As stated previously, case agents believe MONARREZ JR. was a source of supply to

Jose RODRIGUEZ.        Therefore, case agents believe MONARREZ JR. was asking if Jose

RODRIGUEZ needed any additional narcotics. On July 29, 2017, at 7:49 p.m., Jose RODRIGUEZ



                                                22
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 23 of 51 Document 1
sent a text message to MONARREZ JR. that read, "Good for now call you in 10 days." From

previously intercepted communications, case agents lmow Jose RODRIGUEZ planned to leave for

Puerto Rico on July 28, 2017, staying for approximately ten days. Therefore, case agents believe

Jose RODRIGUEZ's text message advised a source of his supply that Jose RODRIGUEZ did not

need any additional narcotics from MONARREZ JR. at that time.

       57.     On August 10, 2017, at 7:56 p.m., Jose RODRIGUEZ, on Target Telephone #9,

received a text message from MONARREZ JR. using (312) 273-3413. This text message read,

"Howu doing?" On August 11, 2017, at 8:14 a.m., Jose RODRIGUEZ, using Target Telephone

#9, sent a text message to MONARREZ JR. at (312) 273-3413 that read, "Just got back, getting

things ready. Give me a day or two!" At 8:47 a.m., Jose RODRIGUEZ, on Target Telephone

#10, received an incoming text from MONARREZ JR. using (312) 273-3413. The text

message read, "Ok."

       58.     Case agents believe Jose RODRIGUEZ had just returned from Puerto Rico and

needed time to gather drug related proceeds together before they could meet ("Just got back,

getting things ready. Give me a day or two.").

       59.     On August 15, 2017, at 9:08 a.m., Jose RODRIGUEZ, on Target Telephone #9,

received a call from MONARREZ JR. using (312) 273-3413. Location data received for this

phone revealed that on August 15, 2017, at 8:08 a.m., the phone was located in El Paso, Texas.

MONARREZ JR. asked, "Hey buddy how are we doing?" Jose RODRIGUEZ replied, "Hey

buddy we doing good. Listen... uh yeah, I'm trying to wrap up the next couple .. .it's just had a

couple of slow pokes. When I got back you lmow I mean? So uh ... we're, uh, but the truck is ready

to go. And I. .. I'll have a nice set of chunk. Give me next ... what's today? Tuesday? Like

Thursday, okay, buddy?      And are you gonna send the same guy?"            MONARREZ JR.



                                                 23

        Case 2:19-mj-01293-WED Filed 09/12/19 Page 24 of 51 Document 1
acknowledged and RODRIGUEZ asked, "Uh, it's Junior Doredo [PH], or no?" MONARREZ

JR. replied, "Uh, you know what, yeah, yeah, I think he's back now. So he may yeah ... " Jose

RODRIGUEZ stated, '"Cause he can do that pick up on that truck, whenever he wants, you know

what I mean?" MONARREZ JR. stated, Okay, sounds good." Jose RODRIGUEZ continued,

"And then uh the other ... then I'll see him or the other guy, you know. Probably at the same time,

if you want me to do that." MONARREZ JR. replied, "Yeah, let's do it separate, so ... " Jose

RODRIGUEZ stated, "Okay, that's what I thought. Okay, buddy. Let me wrap it up. I just, you

know, I was away for a couple of weeks, you know, on emergency and I kind of left [U/I]. But I

had to pick up a couple of guys that were slacking, you know I mean?" Again, MONARREZ JR.

agreed. RODRIGUEZ stated, "So I'm gonna ... but I should have it wrapped up, give me a couple

more days buddy, it's looking better, okay?" MONARREZ JR. acknowledged.

       60.     Based upon their training, experience, and familiarity with the investigation, case

agents believe Jose RODRIGUEZ informed his source of supply, MONARREZ JR., that he was

still collecting drug-related proceeds and that he had bad narcotics, heroin, to return to

MONARREZ JR. ("the truck is ready to go. And I... I'll have a nice set of chunk."). Jose

RODRIGUEZ confirmed "Junior" would pick up the bad narcotics from him ("And are you gonna

send the same guy? Uh, it's Junior Doredo [PH], or no?").

       61.     On August 17, 2017, at 5:43 p.m., MONARREZ JR. sent a text to Jose

RODRIGUEZ that read, "You got time for me? Im near by." At 5:45 p.m., MONARREZ JR.

called Jose RODRIGUEZ.          Jose RODRIGUEZ asked, "Hey, are you here in the city?"

MONARREZ JR. advised he was, and Jose RODRIGUEZ suggested they meet the following

day. Location data for (312) 273-3414 revealed that on August 17, 2017, at 5:45 p.m., this phone

was located in Chicago, Illinois.



                                                24

        Case 2:19-mj-01293-WED Filed 09/12/19 Page 25 of 51 Document 1
       62.     At 8:30 p.m., MORRISON called Jose RODRIGUEZ. MORRISON asked for

additional narcotics. Jose RODRIGUEZ advised, "I don't have it right now, Rue ... I just got a

little piece." Jose RODRIGUEZ continued, "Well, I'm gonna see ol' boy tomorrow. I have to

wait, and I'm finna see what he'll do." Case agents believe MORRISON asked to purchase a

quantity of narcotics, but Jose RODRIGUEZ did not have the entire amount requested by

MORRISON. Jose RODRIGUEZ said he was going to see his source of supply, MONARREZ

JR., the following day and would ask to obtain additional narcotics for MORRISON.

       63.     On August 18, 2017, at 10:43 a.m., NEVAREZ called Jose RODRIGUEZ.

NEVAREZ stated, "I can go there in a little bit, later on. What do you think?" Jose RODRIGUEZ

suggested he call NEVAREZ later because Jose RODRIGUEZ's son was in town, and because

Jose RODRIGUEZ had to "make a few trips to pick up one or two checks." When asked what

time Jose RODRIGUEZ advised, "I think that about 4:00, sir."

       64.     At 11 :57 a.m., Jose RODRIGUEZ sent a text message to MORRISON that read,

"Can you get that check from friend?" Based upon their training, experience, and familiarity with

the investigation, case agents believe Jose RODRIGUEZ asked MORRISON for drug-related

proceeds so Jose RODRIGUEZ could repay his source(s) of narcotics supply.

       65.     At 1:48 p.m., MORRISON called Jose RODRIGUEZ. MORRISON stated, "Well

I'm trying to do something else around here. So hopefully, uh, I gotta see a couple people, maybe

I can make something happen, uh, get close to it. Jose RODRIGUEZ replied, "Okay, well try to

make that happen later today, you know. If not, tommrnw early, you know what I mean? So we

can, you know ... Because I'm in talks with somebody, about, you know, trying to do something ...

But I do have to have 'cause I have, you know, these guys, they're in town and I have to, you, give

them a check." Case agents believe Jose RODRIGUEZ advised that he needed drug-related



                                                25
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 26 of 51 Document 1
proceeds from MORRISON so Jose RODRIGUEZ could pay off his debt to MONARREZ JR.

before receiving more narcotics.

       66.     At 4:17 p.m., MONARREZ JR., using (312) 273-3413, called Jose RODRIGUEZ

at (773) 807-9193. Location data for (312) 273-3413 revealed that on August 18, 2017, at 4:17

p.m., this phone was located in Chicago, Illinois. Jose RODRIGUEZ said, I'm finishing up a

couple oflittle things here, okay? So I told him to give me a little ... I told him to around 4:00 but

I just got a couple of little more things to do. Why don't you tell him that I can see him around 6

o'clock, okay?" MONARREZ JR. acknowledged. Jose RODRIGUEZ stated, "And he knows

where to go, not a problem, okay? And then you, you wanna sit down with me or something?"

MONARREZ JR. replied, "Yeah, yeah, so we canjust ... just kind of...balance it all out." From

previously-intercepted communications, case agents believe Jose RODRIGUEZ advised

MONARREZ JR. that Jose RODRIGUEZ initially told NEVAREZ to meet at Jose

RODRIGUEZ's residence at 4:00 p.m. but now requested to have NEVAREZ meet at Jose

RODRIGUEZ's residence at 6:00 p.m. This additional time would allow Jose RODRIGUEZ time

to gather more drng-related proceeds to tum over to NEVAREZ for MONARREZ JR.

MONARREZ JR. acknowledged and then requested to meet with Jose RODRIGUEZ later to

further discuss Jose RODRIGUEZ's remaining drug debt with MONARREZ JR.

       67.     At 5:59 p.m., NEVAREZ sent a text message to Jose RODRIGUEZ in Spanish that

translated to, "Outside." Case agents again observed NEVAREZ mTive at Jose RODRIGUEZ's

residence, 4269 Ruby Street, Schiller Park, IL, in NEVAREZ's red Dodge Ram. NEVAREZ

pulled into Jose RODRIGUEZ's driveway that was out of the view of surveillance units. Case

agents were eventually able to see Jose RODRIGUEZ spealdng with NEVAREZ through

NEVAREZ' s front driver's side window. A shmi time later, NEVAREZ left, and case agents were



                                                 26
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 27 of 51 Document 1
able to follow him until he parked in front of 1806 N. 18th Avenue, Melrose Park, Illinois.

NEVAREZ exited his truck, removed a large black duffel bag from the rear driver's seat, and a

green and white cooler from the rear passenger seat. NEVAREZ carried the bag and cooler and

walked into the south-facing door for 1806 N. 18 th Avenue, Melrose Park, Illinois.

        68.     At 6:46 p.m., Jose RODRIGUEZ, using (773) 807-9193, sent text messages to

MONARREZ JR. at (312) 273-3413 advising him to meet Jose RODRIGUEZ at 7546 W.

Addison Street, Melrose Park, Illinois. At 7:31 p.m., MONARREZ JR. called to advise Jose

RODRIGUEZ that he was there. Location data for (312) 273-3413 revealed that on August 18,

2017, at 7:31 p.m., the phone was located in Chicago, Illinois. At that time, case agents observed

a black Lincoln bearing Iowa registration EXN-403 3 arrive and park directly in front of 7546 W.

Addison Street.      As Jose RODRIGUEZ opened the door to 7546 W. Addison Street,

MONARREZ JR. exited the Lincoln, and entered the storefront with Jose RODRIGUEZ. After

approximately 20 minutes, MONARREZ JR. exited the storefront, entered the Lincoln, and

departed the area.     As stated previously, case agents believe Jose RODRIGUEZ met with

MONARREZ JR. to discuss Jose RODRIGUEZ' s remaining drug debts with MONARREZ JR.

        69.     On August 30, 2017, at 8:12 p.m., MONARREZ JR., using (773) 397-5623, called

Jose RODRIGUEZ at (773) 807-9193. 4 RODRIGUEZ said, "I'm trying to ... you know. It's

because it's a bit slow, but in a few days I will have something good for you. It's because the guy



3 A review oflowa Department ofTransp01iation records revealed this vehicle listed to Melissa Flores in
Burlington, IA. Through investigation, case· agents learned that Melissa Flores was married to Samuel
FLORES-MORALES. In addition, case agents learned that Samuel FLORES-MORALES's sister,
Lorena Flores, is married to Pedro MONARREZ JR., thus they are brothers-in-law.

4 On August 22, 2017, Jose RODRIGUEZ received a text message from (773) 397-5623 which read,
"New one." On August 30, 2017, at 12:42 p.m. and 8: 12 p.m., location data for this phone revealed that it
was located in El Paso, Texas.


                                                   27

         Case 2:19-mj-01293-WED Filed 09/12/19 Page 28 of 51 Document 1
from up north has me backed up, the same guy who has that ... understand me?"                Jose

RODRIGUEZ continued, "I have a few bucks for you, but give me a few more days to see if I

have at least have 30-40 dollars, okay? He had a small accident, but it's nothing serious. He owes

me a few bucks so he's going to get a loan in a few weeks because he has a property. He's going

to give me some money that he owes me from there, okay?"

       70.     Based upon their training, experience, and familiarity with the investigation, case

agents believe Jose RODRIGUEZ advised MONARREZ JR. that Jose RODRIGUEZ was

waiting for drug-related proceeds from MORRISON (" ... the guy from up north has me backed

up). Jose RODRIGUEZ advised he had some money for MONARREZ JR. but asked for a few

more days so Jose RODRIGUEZ could possibly have $30,000 to $40,000 in drug-related proceeds

("I have a few bucks for you but give me a few more days to see if I at least have 30-40 dollars,

okay?"). Jose RODRIGUEZ indicated that MORRISON would be getting money from a loan

soon and that MORRISON would provide some of that money to Jose RODRIGUEZ who would

subsequently turn it over to MONARREZ JR.

       71.     In addition, on September 2, 2017, at 10:19 a.m., MONARREZ JR., using (773)

397-5623, sent a text message to Jose RODRIGUEZ at (773) 807-9193 that, translated into

English, read, "Good morning sir, they are going to call you soon. How are you." At 11 :20 a.m.,

Jose RODRIGUEZ replied via text message that translated into English, read, "I have a check for

12 for today." Case agents believe MONARREZ JR. indicated a courier would be calling Jose

RODRIGUEZ soon to obtain drug-related proceeds owed to MONARREZ JR. ("they are going

to call you soon."). Jose RODRIGUEZ advised he had $12,000 for MONARREZ JR. ("I have a

check for 12 for today.").




                                               28
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 29 of 51 Document 1
        72.     At 2:24 p.m., Jose RODRIGUEZ received a telephone call from NEVAREZ. Jose

RODRIGUEZ asked if NEVAREZ was going to visit today and advised he would be at his house

in about one hour. NEVAREZ stated he would call Jose RODRIGUEZ in approximately two or

three hours. At 4:15 p.m., Jose RODRIGUEZ sent a text message to NEVAREZ that, translated

into English, read, "Come." At 4:28 p.m., NEVAREZ replied via text message that translated into

English, read, "I'm going." At 4:46 p.m., Jose RODRIGUEZ called NEVAREZ. NEVAREZ

stated he would be outside of Jose RODRIGUEZ's residence soon.                    At 4:58 p.m., Jose

RODRIGUEZ sent a text message to MONARREZ JR. at (773) 397-5623 that read, "15." Case

agents believe NEVAREZ, a courier for MONARREZ JR. and/or his organization, met with Jose

RODRIGUEZ to obtain drug-related proceeds owed to MONARREZ JR. Case agents also

believe that after Jose RODRIGUEZ met with NEVAREZ, Jose RODRIGUEZ sent a text message

advising MONARREZ JR. that Jose RODRIGUEZ turned over $15,000 in drug-related proceeds

to NEVAREZ. 5

        73.     On September 7, 2017 at 6:11 p.m., MORRISON called Jose RODRIGUEZ and

stated, "I'm at maybe 10 ... trying to get to 15." Jose RODRIGUEZ asked when MORRISON

would have "15."       MORRISON advised he had to "do one more little round up here

tomorrow ... see what it comes to." Jose RODRIGUEZ indicated he was "Trying to maneuver

something. I'm waiting for somebody else to come from out of town;" and, "Right now, the other

person I owe, I'm not gonna get nothing 'til I pay that debt off." Jose RODRIGUEZ told

MORRISON to call Miguel RODRIGUEZ, Jose RODRIGUEZ's brother, to provide Miguel

RODRIGUEZ with drug-related proceeds.



5 Location data for (773) 397-5623 revealed that on September 4, 2017, at 6:20 p.m., the phone was
located in El Paso, Texas.


                                                  29
         Case 2:19-mj-01293-WED Filed 09/12/19 Page 30 of 51 Document 1
       74.    Miguel RODRIGUEZ called MORRISON numerous times on September 8, 2017,

but all the calls went unanswered. On September 9, 2017, at 11 :09 a.m., Miguel RODRIGUEZ

called MORRISON again.       MORRISON and Miguel RODRIGUEZ agreed to meet in the

afternoon; however, MORRISON later called Miguel RODRIGUEZ and asked to reschedule their

meeting for the following day. At 7:24 p.m., MORRISON, using Target Telephone #8, called

DTO member Ricky CHRISTOPHER at (414) 914-1203.              MORRISON said he missed his

"appointment," and that he wanted to "leave these receipts so somebody could take them, uh, to

dude tomo1rnw." CHRISTOPHER acknowledged. MORRISON reminded CHRISTOPHER that

CHRISTOPHER needed a vehicle with license plates - "or you could give them to the Cable guy

or something."    CHRISTOPHER again indicated he would meet Miguel RODRIGUEZ.

CHRISTOPHER and MORRISON then agreed to meet before 9:00 p.m. Based upon their

training, experience, and familiatity with the investigation, case agents believe MORRISON

informed CHRISTOPHER that MORRISON had not previously met with Miguel RODRIGUEZ

and asked if CHRISTOPHER would be able to deliver the drug-related proceeds ("receipts") to

Miguel RODRIGUEZ. Case agents have observed another DTO member, Ronnie MCFADDEN,

operating a truck bearing a Time Warner Cable placard and know MCFADDEN was an employee

of Time Warner Cable. Therefore, case agents believe that MORRISON told CHRISTOPHER

that CHRISTOPHER could give the drug-related proceeds to MCFADDEN ("or you could give

them to the Cable guy or something") if CHRISTOPHER was unable to meet with Miguel

RODRIGUEZ.

       75.    On September 10, 2017, at 10:43 a.m., MORRISON called Jose RODRIGUEZ.

MORRISON advised he would have somebody else meet with Miguel RODRIGUEZ.                 Jose

RODRIGUEZ asked, "Where you standing at? What street?" MORRISON replied, "Twelve and



                                             30
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 31 of 51 Document 1
a half." Jose RODRIGUEZ acknowledged. Case agents believe MORRSON advised he had

$12,500 in drug-related proceeds for Jose RODRIGUEZ ("Twelve and a half."). At 10:57 a.m.,

MORRISON called CHRISTOPHER. CHRISTOPHER asked, "What time he say, 12:30? 1:00?"

MORRISON advised he would call Miguel RODRIGUEZ and let CHRISTOPHER know.

         76.      At 11 :00 a.m., MORRISON, using Target Telephone #15, called Miguel

RODRIGUEZ at (224) 436-4768. MORRISON asked, "What time you want to get up there?"

Miguel RODRIGUEZ replied, "Well you tell me." MORRISON said, "Well, let's say ... 'Cause

I'm, uh, Rick gonna come up there 'cause I'm at the game. I'm at the Packers game. So, uh, Rick

gonna go up there so he ready whatever time I would say, uh, say 12:00, 12:30." Miguel

RODRIGUEZ confirmed, "Okay, 12:30. Okay, by the Wings." MORRISON reiterated, "12:30.

Okay."         Case agents know Miguel RODRIGUEZ often meets either MORRISON or

MORRISON's associate to obtain drug-related proceeds, deliver narcotics and/or obtain returned

poor quality narcotics at Buffalo Wild Wings located at 7114 118th Ave., Kenosha, Wisconsin.

Therefore, case agents believe MORRISON planned on sending Ricky CHRISTOPHER to meet

with Miguel RODRIGUEZ to deliver drug-related proceeds ("Rick gonna come up there.").

Miguel RODRIGUEZ advised MORRISON that he would meet CHRISTOPHER at Buffalo Wild

Wings at 12:30 p.m. ("Okay 12:30. Okay, by the Wings.").

         77.      At 11:20 a.m. and 11:21 a.m., MORRISON, using Target Telephone #8, sent two

text messages to CHRISTOPHER at (414) 914-1203 that read, "12:30" and "Bw3." At 11 :54 a.m.,

CHRISTOPHER, using (414) 914-1203, sent a text message to MORRISON at Target Telephone

#8 that read, "OK." Case agents know that BW3 is often used as shorthand to refer to Buffalo

Wild Wings. Therefore, based on the aforementioned conversation between MORRISON and

Miguel RODRIGUEZ, case agents believe MORRISON directed CHRISTOPHER to meet with



                                               31
         Case 2:19-mj-01293-WED Filed 09/12/19 Page 32 of 51 Document 1
Miguel RODRIGUEZ at Buffalo Wild Wings at 12:30 p.m., and that CHRISTOPHER

acknowledged.

       78.      On September 10, 2017, at 11 :58 a.m., Jose RODRIGUEZ sent a text message to

MONARREZ JR. at (773) 397-5623. Two days prior, on September 8, 2017, at 8:50 a.m.,

location data for this phone revealed that it was located in El Paso, Texas. This text message read,

"Getting a check in a couple hrs. Will hit you up!" Based upon their training, experience, and

familiarity with the investigation, case agents believed Jose RODRIGUEZ advised MONARREZ

JR. that Jose RODRIGUEZ would be receiving drug-related proceeds and would contact

MONARREZ JR. once the cash was in hand.

       79.     At 12:09 p.m., MORRISON called CHRISTOPHER.                CHRISTOPHER stated,

"Yo, it's going down." Case agents believe CHRISTOPHER advised he was on his way to meet

with Miguel RODRIGUEZ.

       80.     At 12:45 p'.m., Miguel RODRIGUEZ, using (224) 436-4768, called MORRISON

at Target Telephone #15. Miguel RODRIGUEZ advised he just arrived at Buffalo Wild Wings.

MORRISON said he told CHRISTOPHER to go inside Buffalo Wild Wings when

CHRISTOPHER atTived. Miguel RODRIGUEZ stated he did not yet see CHRISTOPHER and

instructed MORRISON to remind CHRISTOPHER to go inside once he anived.

       81.     At 2:27 p.m., Miguel RODRIGUEZ, using (224) 436-4768, called Jose

RODRIGUEZ at Target Telephone #9 and said, "I got it now." Jose RODRIGUEZ acknowledged

and later instructed Miguel RODRIGUEZ to come to Jose RODRIGUEZ's residence. Case agents

believe Miguel RODRIGUEZ called to advise Jose RODRIGUEZ that Miguel RODRIGUEZ had

received the drug-related proceeds.




                                                32
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 33 of 51 Document 1
       82.     At 3:30 p.m., Jose RODRIGUEZ, using Target Telephone #9, called

MONARREZ JR. at (773) 397-5623.             MONARREZ JR. advised he was in town and

approximately 45 minutes from Jose RODRIGUEZ's residence. MONARREZ JR. asked, "What

street are you on now?" Jose RODRIGUEZ replied, "I'm on .. .let me see, 17 buddy ... Everything

is accounted for. It's just that I have to wait a little bit." MONARREZ JR. replied, "Okay. I

have another trip to do up here n01ih. Can you hold onto it for Wednesday?" Jose RODRIGUEZ

,advised he could and said," ... and maybe I'll have a little more chunk for you." MONARREZ

JR. stated he would call Jose RODRIGUEZ Wednesday. Case agents believe Jose RODRIGUEZ

called MONARREZ JR. to let MONARREZ JR. know he had drug-related proceeds ready for

him. MONARREZ JR. asked how much money Jose RODRIGUEZ possessed ("What street are

you on now?") and RODRIGUEZ advised he had $17,000 ("I'm on .. .let me see. 17 buddy.").

MONARREZ JR. told RODRIGUEZ he woulcl be coming to RODRIGUEZ's area the following

Wednesday and asked RODRIGUEZ to hold onto the money until then ("Okay. I have another

trip to do up here n01ih. Can you hold onto it for Wednesday?"),

       83.    The following Wednesday, September 13, 2017, Jose RODRIGUEZ and

MONARREZ JR. decided to meet the following day.                On September 14, 2017, Jose

RODRIGUEZ, using (773) 807-9193, and MONARREZ JR., using (773) 397-5623, spoke via

telephone and MONARREZ JR. advised he was en route to Jose RODRIGUEZ' s residence. Case

agents established surveillance at Jose RODRIGUEZ's residence at 4269 Ruby Street, Schiller

Park, Illinois. MONARREZ JR., Samuel FLORES-MORALES, and an unknown female a1Tived

in FLORES-MORALES' black Lincoln MKZ bearing Iowa registration EXN-463. A review of

Iowa Department of Transportation records revealed this vehicle to be registered to Melissa

FLORES, FLORES-MORALES' wife. The Lincoln pulled into the driveway, out of the view of



                                              33

        Case 2:19-mj-01293-WED Filed 09/12/19 Page 34 of 51 Document 1
case agents. Approximately nine minutes later, MONARREZ JR., FLORES-MORALES, and

the unknown female departed the area in the Lincoln. Case agents followed the Lincoln until it

pulled into the driveway at 1211 Grand Boulevard, Aurora, Illinois. Based on their training,

experience, and familiarity with the investigation, case agents believe Jose RODRIGUEZ provided

drug-related proceeds to MONARREZ JR.

        84.    On this same date, after MONARREZ JR. left Jose RODRIGUEZ's house law

enforcement authorities conducted a traffic stop of the Lincoln. The driver of the vehicle was

identified as Pedro MONARREZ JR., and the front seat passenger as Samuel MORALES-

FLORES. MORALES-FLORES inte1jected during the traffic stop that his wife was the owner of

the vehicle.

       D. Pedro MONARREZ JR. as the user of (312) 273-3413 and (773) 397-5623

        85.    As stated above, in early December 2017, case agents initially believed the user of

(312) 273-3413 and (773) 397-5623 was Samuel FLORES-MORALES.

        86.    Case agents who were familiar with the intercepted calls between Jose

RODRIGUEZ and (312) 273-3413 and between Jose RODRIGUEZ and (773) 397-5623

conducted a Mirandized interview of FLORES-MORALES after his mTest. During this interview,

FLORES-MORALES denied any involvement in trafficking narcotics. Upon comparing the voice

of FLORES-MORALES with the voice intercepted over (312) 273-3413 and (773) 397-5623, the

case agents did not believe FLORES-MORALES was the user of either of these telephones.

        87.    Also on December 6, 2017, case agents conducted an interview of Melissa Flores,

the wife of FLORES-MORALES. Flores advised that FLORES-MORALES traveled to Chicago,

Illinois without her in August or September of2017 to visit MONARREZ JR. and Lorena Flores

(MONARREZ JR.'s wife and FLORES-MORALES' sister), and an individual she only knows



                                               34

         Case 2:19-mj-01293-WED Filed 09/12/19 Page 35 of 51 Document 1
as "Pepe." On that occasion, FLORES-MORALES traveled to Chicago, Illinois in their black

Lincoln.

       88.      Flores also said that she and FLORES-MORALES traveled to Florida and Las

Vegas, Nevada together, but that they never traveled to Texas together. Furthermore, Flores said

she did not believe FLORES-MORALES had ever visited Texas since she and FLORES-

MORALES began dating in approximately 2007.

       89.      Lastly, Flores advised that MONARREZ JR. and Lorena Flores previously lived.

in the Chicagoland area but moved to El Paso, Texas in 2014 or 2015.

       90.      Case agents conducted additional follow-up investigation regarding the telephone

numbers, and additional sources of infmmation. More particularly, case agents conducted this

additional follow-up to obtain additional evidence regarding the user (773) 397-5623 and (312)

273-3413.

       91.      On March 22, 2018, case agents conducted interviews of Source of Information

("SOI") 9, 10, and 11, each of whom is familiar with both FLORES-MORALES and

MONARREZ JR. and has engaged in multiple face-to-face conversations with them. SOI-9

identified the voice on intercepted calls from (773) 397-5623 as "100%" certain that the voice

belonged to MONARREZ JR. SOI-9 also identified the voice on intercepted calls with (312)

273-3413 as that of MONARREZ JR.

       92.      Case agents presented a photograph captured of the individual who exited the black

Lincoln to meet with Jose RODRIGUEZ on August 18, 2017 as described above to SOI-9. SOI-

9 said the individual "strongly resembled" MONARREZ JR. and advised that it was "definitely

not" FLORES-MORALES. SOI-9 also recalled that FLORES-MORALES traveled to Chicago,




                                                35

           Case 2:19-mj-01293-WED Filed 09/12/19 Page 36 of 51 Document 1
Illinois for a few days in mid-September 2017 to visit MONARREZ JR., and that FLORES-

MORALES drove the black Lincoln for that trip.

       93.     SOI-9 did not know why MONARREZ JR. was driving the aforementioned

Lincoln; however, SOI-9 did state that MONARREZ JR. was the previous owner of the vehicle

and had sold it to FLORES-MORALES and Melissa Flores. In addition, SOI-9 said that since

Melissa Flores and FLORES-MORALES had purchased the car from MONARREZ JR. just prior

to August 2017, MONARREZ JR. never drove the Lincoln outside the presence of FLORES-

MORALES.

       94.     SOI-10 also identified the voice intercepted over (773) 397-5623 and (312) 273-

3413 as "100% confident" and "definitely" that of MONARREZ JR.

       95.     SOI-11 advised that the voice intercepted over (312) 273-3413 "sounded like"

MONARREZ JR. In one call played for SOI-11, the user of (312) 273-3413 frequently used the

phrase, "sounds good." SOI-11 specifically stated that MONARREZ JR. often used this phrase

in conversation.

       96.     On March 2, 2018, and April 13, 2018, case agents conducted proffered debriefs of

Miguel RODRIGUEZ. During one of these debriefs, case agents showed Miguel RODRIGUEZ a

photograph of the black Lincoln observed on August 18, 2017 at 7546 W. Addison Street, Chicago,

Illinois. Miguel RODRIGUEZ said he recognized the vehicle and advised that it previously

belonged to Jose RODRIGUEZ. Miguel RODRIGUEZ said Jose RODRIGUEZ told him that Jose

RODRIGUEZ gave the vehicle to Jose RODRIGUEZ's narcotics source of supply to partially

settle an outstanding drug debt. As stated previously, SOI-9 advised that MONARREZ JR.

subsequently sold the Lincoln to FLORES-MORALES and Melissa Flores.




                                              36
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 37 of 51 Document 1
       97.     Case agents also obtained historical information pertaining to the location of

telephones (773) 397-5623, (312) 273-3413 (the two telephone numbers intercepted with Jose

RODRIGUEZ) and (319) 371-8617 (FLORES-MORALES' personal cell phone).

       98.     On July 28, 2017, at approximately 11 :04 a.m. FLORES-MORALES utilized his

personal phone, (319) 371-8617, to place an outgoing call. Inf01mation pe1iaining to the location

of this telephone revealed it was located in Burlington, Iowa.        Also on July 28, 2017, at

approximately 1:26 p.m., (312) 273-3413 received an incoming call. Infmmation pertaining to the

location of this telephone revealed that it was located in El Paso, Texas. Again, on July 28, 2017,

at approximately 4:15 p.m., Jose RODRIGUEZ received a text message from (312) 273-3413

which read, "Como esta?" Information pe1iaining to the location of (312) 273-3413 revealed it

remained in El Paso, Texas.

       99.     As indicated above, on August 22, 2017, Jose RODRIGUEZ received a text

message from (773) 397-5623 which read, "New one." On that date, information pe1iaining to the

location of this telephone revealed it was in El Paso, Texas.       For this same date, location

info1mation for FLORES-MORALES' telephone revealed that it was in Burlington, Iowa. Based

upon a check oflaw enforcement data bases, case agents believe MONARREZ JR. resided in El

Paso, Texas. Specifically, a check with the Texas Depaiiment of Motor Vehicle's revealed that

MONARREZ JR. listed an address in El Paso, Texas, as his residence.

       100.    On August 30, 2017, at approximately 5:19 p.m. a call registered on FLORES-

MORALES' telephone.        Location data indicated that FLORES-MORALES' telephone was

located in Burlington, Iowa.     Also on August 30, 2017, at approximately 8:12 p.m., Jose

RODRIGUEZ's cellular telephone was in contact with (773) 397-5623, during which time (773)

397-5623 was located in El Paso, Texas.



                                                37
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 38 of 51 Document 1
       101.    In addition, historical location information revealed FLORES-MORALES' cellular

telephone was not in Texas during the interception phase of this investigation.

       E. Pedro MONARREZ JR. as the user of Device A

       102.    On July 30, 2019, United States Magistrate Judge David E. Jones, Eastern District

of Wisconsin, signed a criminal complaint and warrant authorizing the arrest of MONARREZ

JR. for violations of Title 21, United States Code, Sections 841(a)(l), (b)(l)(A) and 846,

Distribution of, and Possession with Intent to Distribute, Controlled Substances and Attempt and

Conspiracy to commit violations of Controlled Substances Offenses, including to Distribute and

Possess with Intent to Distribute Controlled Substances.

       103.    In March 2018 and July 2019, case agents conducted a query of the Texas

Department of Transpmiation regarding Ana L. Monarrez (H/F, 10/13/86), the wife of Pedro

MONARREZ JR. These records indicate that MONARREZ JR. that cell phone number (915)

703-8806 is listed as Ana Monarrez's emergency contact. Current telephone tolls revealed this

phone number is no longer active.

       104.    A search of a law enforcement database (CLEAR) on July 30, 2019, revealed a cell

phone number of (915) 234-9834 (Device A) associated with MONARREZ JR. A search of

(915) 234-9834 in Facebook.com, a commonly used social media site, revealed that the number is

associated with the Facebook account of "Pedro Monarrez."            The profile picture for this

Facebook account depicts a photograph of a person I know to be MONARREZ JR., as do

additional photographs in this Facebook account. Case agents are familiar with MONARREZ

JR. based upon this investigation, and from their review of a driver's license photograph of

MONARREZ JR.




                                               38
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 39 of 51 Document 1
       105.   Case agents also obtained telephone toll records for (915) 234-9834. Case agents

compared telephone records from (915) 324-9834 (Device A) with (915) 703-8806 and discovered

65 commonly contacted telephone numbers between the two telephones.

       106.   In addition, records revealed (915) 234-9834, Device A, is subscribed to by Maria

Hen-era at 6405 Casper Ridge, El Paso, Texas. Based upon their investigation, case agents know

that 6405 Casper Ridge, El Paso, Texas was a former address associated with MONARREZ JR.

       107.   On July 24, 2019, case agents also served an administrative subpoena on

Commonwealth Edison Company for utilities information at 3320 Ronan Drive, Lake in the Hills,

Illinois. On July 30, 2019, case agents received the results of this subpoena. A review of the

information provided revealed that MONARREZ JR. is the subscriber for the utilities at 3320

Ronan Drive, Lake in the Hills, Illinois, which is an address associated with MONARREZ JR.

In addition, the telephone number listed on this account for MONARREZ JR. is (915) 234-9834,

Device A. Based on the above information, case agents believe MONARREZ JR. next used

Device A.

       108.   On July 30, 2019, David E. Jones, United States Magistrate Judge in the Eastern

District of Wisconsin signed a federal arrest warrant for the arrest of MONARREZ JR.

       109.   On July 31, 2019, David E. Jones, United States Magistrate Judge signed an Order

authorizing case agents to obtain infmmation pertaining to the location of Device A. On August

5, 2019, MONARREZ JR. was an-ested at a port of entry in El Paso, Texas, as he attempted to

cross from Mexico back into the United States. On MONARREZ JR.' s person at the time of his

arrest was Device A. Case agents spoke with MONARREZ JR. who confirmed the number for

Device A was (915) 234-9834.




                                             39
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 40 of 51 Document 1
        110.   An additional review ofrecords pe1iaining to (915) 234-9834, Device A, revealed

that the account was activated on October 24, 2017, during the authorized period of interception

for Jose RODRIGUEZ and other DTO members. A review of telephone toll records revealed

outgoing and incoming calls were made and received beginning on October 25, 2017. Device A

placed outgoing calls to seven telephone numbers which contained Mexico country code prefixes.

Your affiant knows that Mexico is a source country for heroin and cocaine. To this end, these

seven numbers all connected to DEA drug cases. One of these seven numbers engaged in 14

conversations with Device A, all of varying durations. Specifically, this telephone number with

the Mexico country code prefix was connected to a 2009 DEA case. This telephone number was

in contact with Israel Agui1Te-Carrete, listed as "a cocaine trafficker in the Chicago-area" and also

in contact with a number "possibly being utilized by Pedro Monarrez, father-in-law of Israel

Aguirre-Carrete, a cocaine broker in the Chicago area."

       111.    I also reviewed approximately the top 25 to 30 United States telephone numbers

connected to Device A where outgoing calls were placed and incoming calls received. Of those

top numbers, approximately nine numbers were connected to other DEA investigations.

       112.    All Subpoenaed records from AT&T also showed the IMSI (International Mobile

Subscriber Identity) for the account of (915) 234-9834, was the same from October 24, 2017

through the date of MONARREZ JR.'s arrest on August 5, 2019.

       113.    Therefore, case agents believe MONARREZ JR. utilized Device A in addition to

other cellular phones during the period of wire interception of Jose RODRIGUEZ and others, and

continued to use Device A until his mTest.

       114.    Your affiant is aware, based on my training and experience, that drug traffickers

often have multiple wireless phones. They may use one phone to contact customers and another



                                                 40

        Case 2:19-mj-01293-WED Filed 09/12/19 Page 41 of 51 Document 1
phone to contact suppliers. I am also aware that drug traffickers frequently store phone numbers

of other drug traffickers, suppliers and customers in their phones' contact lists. I am also aware

that drug traffickers frequently use text messages to convey information regarding drug

transactions and may store sound, photo or video files of drugs, money or other items related to

drug dealing in their wireless phones or other electronic devices.

        115.   I am also aware that drug traffickers frequently take photos or videos of themselves

posing with large amounts of drugs, money, or firearms and show these photos or videos to other

drug traffickers as a means of demonstrating their success at trafficking their drug of choice. I am

aware that these photos or videos may be captured on wireless phones, tablets, and/or digital

cameras and may be transferred or stored on additional electronic media including wireless phones,

digital cameras, tablets, and computers.

        116.   Therefore, based upon the facts described above, I believe there exists probable

cause to believe that a search of the infmmation contained within the above described Device A

will produce evidence of a crime, namely evidence related to the possession and trafficking of

narcotics.

        117.   Device A is cmTently in the lawful possession of the Wisconsin Department of

Justice, Division of Criminal Investigation (DCI). It came into DCI's possession during the

execution of an aiTest wan-ant on MONARREZ JR.

        118.   Device A is cmTently in storage at 801 W. Michigan Street, Milwaukee, Wisconsin.

In my training and experience, I know that Device A has been stored in a manner in which its

contents are, to the extent material to this investigation, in substantially the same state as it was

when Device A first came into the possession of DCI.




                                                 41
         Case 2:19-mj-01293-WED Filed 09/12/19 Page 42 of 51 Document 1
                                       TECHNICAL TERMS

           119.   Based on my training and experience, I use the following technical terms to convey

the following meanings:

                  a.     Wireless telephone: A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used for voice and data communication through radio

signals.     These telephones send signals through networks of transmitter/receivers, enabling

communication with other wireless telephones or traditional "land line" telephones. A wireless

telephone usually contains a "call log," which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice communications, wireless

telephones offer a broad range of capabilities. These capabilities include: storing names and phone

numbers in electronic "address books;" sending, receiving, and storing text messages and e-mail;

taking, sending, receiving, and storing still photographs and moving video; storing and playing

back audio files; storing dates, appointments, and other information on personal calendars; and

accessing and downloading infonnation from the Internet. Wireless telephones may also include

global positioning system ("GPS") technology for determining the location of the device.

                  b.     Digital camera: A d~gital camera is a camera that records pictures as digital

picture files, rather than by using photographic film. Digital cameras use a variety of fixed and

removable storage media to store their recorded images. Images can usually be retrieved by

connecting the camera to a computer or by connecting the removable storage medium to a separate

reader. Removable storage media include various types of flash memory cards or miniature hard

drives. Most digital cameras also include a screen for viewing the stored images. This storage

media can contain any digital data, including data unrelated to photographs or videos.




                                                  42
           Case 2:19-mj-01293-WED Filed 09/12/19 Page 43 of 51 Document 1
                c.     Portable media player: A portable media player (or "MP3 Player" or iPod)

1s a handheld digital storage device designed primarily to store and play audio, video, or

photographic files. However, a portable media player can also store other digital data. Some

portable media players can use removable storage media. Removable storage media include

various types of flash memory cards or miniature hard drives. This removable storage media can

also store any digital data. Depending on the model, a portable media player may have the ability

to store very large amounts of electronic data and may offer additional features such as a calendar,

contact list, clock, or games.

               d.      GPS: A GPS navigation device uses the Global Positioning System to

display its cun-ent location. It often contains records the locations where it has been. Some GPS

navigation devices can give a user driving or walking directions to another location. These devices

can contain records of the addresses or locations involved in such navigation.         The Global

Positioning System (generally abbreviated "GPS") consists of 24 NAVSTAR satellites orbiting

the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly transmits

by radio a mathematical representation of the current time, combined with a special sequence of

numbers. These signals are sent by radio, using specifications that are publicly available. A GPS

antenna on Earth can receive those signals. When a GPS antenna receives signals from at least

four satellites, a computer connected to that antenna can mathematically calculate the antenna's

latitude, longitude, and sometimes altitude with a high level of precision.

               e.      PDA: A personal digital assistant, or PDA, is a handheld electronic device

used for storing data (such as names, addresses, appointments or notys) and utilizing computer

programs. Some PDAs also function as wireless communication devices and are used to access

the Internet and send and receive e-mail. PDAs usually include a memory card or other removable



                                                43

         Case 2:19-mj-01293-WED Filed 09/12/19 Page 44 of 51 Document 1
storage media for storing data and a keyboard and/or touch screen for entering data. Removable

storage media include various types of flash memory cards or miniature hard drives.           This

removable storage media can store any digital data. Most PDAs run computer software, giving

them many of the same capabilities as personal computers. For example, PDA users can work

with word-processing documents, spreadsheets, and presentations. PD As may also include global

positioning system ("GPS") technology for determining the location of the device.

               f.      Tablet: A tablet is a mobile computer, typically larger than a phone yet

smaller than a notebook, that is primarily operated by touching the screen. Tablets function as

wireless communication devices and can be used to access the Internet through cellular networks,

802.11 "wi-fi" networks, or otherwise. Tablets typically contain programs called apps, which, like

programs on a personal computer, perform different functions and save data associated with those

functions. Apps can, for example, permit accessing the Web, sending and receiving e-mail, and

paiiicipating in Internet social networks.

               g.      IP Address: An Internet Protocol address (or simply "IP address") is a

unique numeric address used by computers on the Internet. An IP address is a series of four

numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer

attached to the Internet computer must be assigned an IP address so that Internet traffic sent from

and directed to that computer may be directed properly from its source to its destination. Most

Internet service providers control a range of IP addresses. Some computers have static-that is,

long-term-IP addresses, while other computers have dynamic-that is, frequently changed-IP

addresses.

               h.      Internet: The Internet is a global network of computers and other electronic

devices that communicate with each other. Due to the structure of the Internet, connections



                                                44
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 45 of 51 Document 1
between devices on the Internet often cross state and international borders, even when the devices

communicating with each other are in the same state.

        118.    Based on my training, experience, and research, I know that Device A have

capabilities that allow them to serve as a wireless telephone, digital camera, pmiable media player,

GPS navigation devices, and PDA. In my training and experience, examining data stored on

devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the devices.

                     ELECTRONIC STORAGE AND FORENSIC ANALYSIS

        119.   Based on my knowledge, training, and experience, I lmow that electronic devices

can store infmmation for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can sometimes

be recovered with forensics tools.

        120.   There is probable cause to believe that things that were once stored on Device A

may still be stored there, for at least the following reasons:

                a.      Based on my lmowledge, training, and experience, I lmow that computer

files or remnants of such files can be recovered months or even years after they have been

downloaded onto a storage medium, deleted, or viewed via the Internet.             Electronic files

downloaded to a storage medium can be stored for years at little or no cost. Even when files have

been deleted, they can be recovered months or years later using forensic tools. This is so because

when a person "deletes" a file on a computer, the data contained in the file does not actually

disappear; rather, that data remains on the storage medium until it is overwritten by new data.

               b.       Therefore, deleted files, or remnants of deleted files, may reside in free

space or slack space-that is, in space on the storage medium that is not currently being used by



                                                  45

        Case 2:19-mj-01293-WED Filed 09/12/19 Page 46 of 51 Document 1
an active file-for long periods of time before they are overwritten. In addition, a computer's

operating system may also keep a record of deleted data in a "swap" or "recovery" file.

                c.      Wholly apaii from user-generated files, computer storage media-in

particular, computers' internal hard drives-contain electronic evidence of how a computer has

been used, what it has been used for, and who has used it. To give a few examples, this forensic

evidence can take the form of operating system configurations, aiiifacts from operating system or

application operation, file system data structures, and vhiual memory "swap" or paging files.

Computer users typically do not erase or delete this evidence, because special software is typically

required for that task. However, it is technically possible to delete this information.

                d.     Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or "cache."

        121.    Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the waiTant, but also forensic evidence that establishes how the Devices

were used, the purpose of its use, who used it, and when. There is probable cause to believe that

this forensic electronic evidence might be on Device A because:

                a.     Data on the storage medium can provide evidence of a file that was once on

the storage medium but has since been deleted or edited, or of a deleted pmiion of a file (such as

a paragraph that has been deleted from a word processing file). Vi1iual memory paging systems

can leave traces of information on the storage medium that show what tasks and processes were

recently active.     Web browsers, e-mail programs, and chat programs store configuration

information on the storage medium that can reveal information such as online nicknames and

passwords.     Operating systems can record additional information, such as the attachment of



                                                 46
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 47 of 51 Document 1
peripherals, the attachment of USB flash storage devices or other external storage media, and the

times the computer was in use. Computer file systems can record information about the dates files

were created and the sequence in which they were created.

               b.      Forensic evidence on a device can also indicate who has used or controlled

the device. This "user attribution" evidence is analogous to the search for "indicia of occupancy"

while executing a search wanant at a residence.

               c.      A person with appropriate familiarity with how an electronic device works

may, after examining this forensic evidence in its proper context, be able to draw conclusions about

how electronic devices were used, the purpose of their use, who used them, and when.

               d.      The process of identifying the exact electronically stored information on a

storage medium that are necessary to draw an accurate conclusion is a dynamic process. Electronic

evidence is not always data that can be merely reviewed by a review team and passed along to

investigators. Whether data stored on a computer is evidence may depend on other information

stored on the computer and the application of lmowledge about how a computer behaves.

Therefore, contextual information necessary to understand other evidence also falls within the

scope of the wmrnnt.

               e.      Further, in finding evidence of how a device was used, the purpose of its

use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium.

       122.    Nature of examination.      Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for.would permit the examination of Device A consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of



                                                47
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 48 of 51 Document 1
Device A to human inspection in order to determine whether it is evidence described by the

waITant.

        123.    Manner of execution. Because this waITant seeks only pe1mission to examine a

device already in law enforcement's possession, the execution of this waITant does not involve the

physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the Comi

to authorize execution of the watrnnt at any time in the day or night.

                                           CONCLUSION

             I submit that this affidavit supports probable cause for a search wairnnt authorizing the

   examination of Device A described in Attachment A to seek the items described in Attachment

   B.




                                                  48

           Case 2:19-mj-01293-WED Filed 09/12/19 Page 49 of 51 Document 1
                                      ATTACHMENT A

       The properties to be searched are described as follows:

               a.     A white iPhone 8 cellular telephone, IMSI number 310150925580514,

hereinafter "Device A."

               b.     Device A is cmrently located at 801 W. Michigan Street, Milwaukee,

Wisconsin.

       This warrant authorizes the forensic examination of Device A for the purpose of

identifying the electronically stored information described in Attachment B.




                                               49
        Case 2:19-mj-01293-WED Filed 09/12/19 Page 50 of 51 Document 1
                                          ATTACHMENT B

        1.        All records on Device A described in Attachment A that relate to violations of 21

U.S.C. §§ 84l(a)(l) and 846, including, but not limited to:

             a. lists of customers and related identifying information;

             b. types, amounts, and prices of drugs trafficked as well as dates, places, and
                amounts of specific transactions;

             c.   any information related to sources of drugs (including names, addresses, phone
                  numbers, or any other identifying information);

             d. any information recording schedules or travel;

             e.   all bank records, checks, credit card bills, account information, and other financial
                  records;

             f.   Photographs and/or video depicting possession of drugs and/or related to drug
                  trafficking;

             g. Records of Internet Protocol addresses used; records of Internet activity, including
                firewall logs, caches, browser history and cookies, "bookmarked" or "favorite" web
                pages, search terms that the user entered into any Internet search engine, and
                records of user typed web addresses.

       2.         Evidence of user attribution showing who used or owned Device A at the time the

things described in this wan-ant were created, edited, or deleted, such as logs, phonebooks, saved

usernames and passwords, documents, and browsing history;

       3.         As used above, the terms "records" and "information" include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or

stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form.




                                                   50

        Case 2:19-mj-01293-WED Filed 09/12/19 Page 51 of 51 Document 1
